United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3755
                                  ___________

Sharon D. Vaughn,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Citicorp Mortgage, Inc.                *
                                       *        [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                          Submitted: October 4, 2001

                              Filed: October 11, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Sharon Vaughn appeals the district court’s1 adverse grant of summary
judgment in her employment discrimination action.2 After de novo review of the
record, we affirm.

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
      2
       Although Ms. Vaughn initially made claims under several federal statutes and
the Missouri Human Rights Act, she appeals only the disposition of her claim under
Title VII of the Civil Rights Act of 1964.
       Ms. Vaughn, a former “Citiflex” temporary employee at Citicorp Mortgage,
Inc. (CMI), alleged that CMI discriminated against her on account of her pregnancy
when it failed to select her for a permanent Senior Processor position, ultimately
resulting in her layoff. Although Ms. Vaughn alleged that her supervisor, Lorenzo
Baylor, had participated in the selection of Senior Processors, and had admitted to her
that her pregnancy was the reason she was not selected, we agree with the district
court that Ms. Vaughn failed to produce evidence--other than hearsay and her own
speculation--that Mr. Baylor was a decisionmaker with respect to the Senior
Processor positions. See Fed. R. Evid. 802; McLaughlin v. Esselte Pendaflex Corp.,
50 F.3d 507, 512 (8th Cir. 1995). We also find no inconsistency in CMI’s evidence
regarding its reasons for selecting other candidates, and we agree with the district
court that Ms. Vaughn failed to show that CMI’s proferred reasons for choosing other
applicants (that it gave preference to permanent employees, and that the two selected
Citiflex employees were better qualified than she) were pretextual. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 806 (1973).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.